     Case 1:20-cv-02219-TCB Document 19 Filed 06/01/20 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA

                                           )
VOTERLABS, INC.,                           )   No. 1:20-mi-02219-TCB-
                                           RGV
Petitioner,                                )
                                           )
v.                                         )
                                           )
SCARLETT SHIPP,                            )
                                           )
Respondent.                                )
                                           )
                                           )
                                           )
THIS DOCUMENT RELATES                      )
TO:                                        )
                                           )
VoterLabs, Inc. v. Ethos Group             )
Consulting Services, LLC, No. 1:19-        )
cv-0524-RGA (D. Del.).                     )

                 VOTERLAB, INC.S’ MOTION TO SEAL

      VoterLabs, Inc. (“VoterLabs”) respectfully moves to seal portions of its

Reply to Scarlett Shipp’s Opposition to its Motion to Compel, as well as

Exhibits attached thereto, in order to give defendant Ethos Group Consulting

Services, LLC and respondent Ms. Shipp a fair opportunity to move to seal.

      In relation to this motion to seal, VoterLabs states that, on May 28, 2020,

its counsel sent the Bates numbers of the Exhibits to counsel for defendant and

Ms. Shipp. On May 31, 2020, counsel for defendant and Ms. Shipp responded

that it has reviewed the documents, the parties cannot come to an agreement
                                       1
     Case 1:20-cv-02219-TCB Document 19 Filed 06/01/20 Page 2 of 4



regarding avoiding a motion to seal, that neither defendant nor Ms. Shipp are

opposed to a motion to seal, and VoterLabs may state that defendant and Ms.

Shipp agree to the same.

      In support of this motion to seal, VoterLabs states that the Exhibits

attached to the Reply, which are summarized and/or quoted extensively in the

Reply, have been marked “Confidential” by defendant Ethos Group Consulting

Services, LLC and respondent Ms. Shipp. VoterLabs wishes to respect their

rights but does not agree to a wholesale sealing of the information, although

acknowledges that certain information appears to be personal/private as well as

proprietary business information.

      Under these circumstances, VoterLabs respectfully requests to seal the

Exhibits, and the excerpts in the Reply, for a reasonable amount of time in order

to give the defendant Ethos Group Consulting Services, LLC and Ms. Shipp a

fair opportunity to make a motion to seal and the showing required pursuant to

Eleventh Circuit precedent. See, generally, BASF Corp. v. SNF Holding Co.,

No. 4:17-cv-251, 2019 WL 3554699, at *3 (Aug. 5, 2019).




                                       2
    Case 1:20-cv-02219-TCB Document 19 Filed 06/01/20 Page 3 of 4



Dated: June 1, 2020

                                  /s/ James W. Bergenn
                                  Kevin Tallant, Esq.
                                  Georgia Bar No. 696690
                                  Miles Hansford & Tallant, LLC
                                  202 Tribble Gap Road, Suite 200
                                  Cumming, Georgia 30040
                                  ktallant@mhtlegal.com

                                  James W. Bergenn (pro hac vice)
                                  Shipman & Goodwin LLP
                                  One Constitution Plaza
                                  Hartford, Connecticut 06103-1919
                                  Tel.: (860) 251-5000
                                  Fax: (860) 251-5219
                                  jbergenn@goodwin.com

                                  Counsel for Plaintiff VoterLabs, Inc.




                                  3
    Case 1:20-cv-02219-TCB Document 19 Filed 06/01/20 Page 4 of 4




                      CERTIFICATE OF SERVICE

      I hereby certify that on June 1, 2020, I caused copies of the foregoing

document to be served upon the following counsel for Ethos Group Consulting

Services, LLC and Scarlett Shipp via both email and U.S. Mail:

A. Thompson Bayliss, Esq.             Bryan Wick, Esq.
Adam K. Schulman, Esq.                Sean Lemoine, Esq.
Abrams & Bayliss LLP                  Wick Phillips Gould & Martin LLP
20 Montchanin Road, Suite 200         3131 McKinney Ave, Suite 100
Wilmington, Delaware 19807            Dallas, Texas 75204
(302) 778-1000                        (214) 692-6200
bayliss@abramsbayliss.com             Bryan.wick@wickphillips.com
schulman@abramsbayliss.com            Sean.lemoine@wickphillips.com

Bryan Wick, Esq.                      Counsel for Scarlett Shipp
Sean Lemoine, Esq.
Wick Phillips Gould & Martin LLP
3131 McKinney Ave, Suite 100
Dallas, Texas 75204
(214) 692-6200
Bryan.wick@wickphillips.com
Sean.lemoine@wickphillips.com

Counsel for Ethos Group Consulting
Services, LLC

                                            This 1st day of June, 2020.

                                            /s/ James W. Bergenn




                                     4
